Order, Surrogate’s Court, New York County, entered August 13, 1974, directing executrix Joan Parry to appear for examination before trial and denying executors’ cross motion for a protective order unanimously modified, on the law and in the interest of justice, to limit the examinations as herein provided, without costs and without disbursements, and on an order to be settled. The respondent, fifth wife of the deceased, has an order for the examination of the executors in order to file objections to the executors’ account. It appears that the main item of inquiry concerns a sale of the decedent’s stock interest in certain closed corporations to his children, who are also his executors. Respondent was repeatedly advised that the *858executor who conducted this transaction was Paul M. Kaufman, but she has studiously avoided examining him. Instead she chose to examine Jay Peter Kaufman, who was unable to give much information. This examination has been pending since December, 1972 and there have been seven sessions. Both sides blame the other for obstructionist tactics delaying the examination. However, giving full credence to respondent’s contentions, the examination should have been completed long since. Respondent now seeks to examine the second executor, Joan Parry, who also professes to know little or nothing of the facts of the questioned transaction. We believe that she should first examine the executor who claims to have the information and, if then, respondent can show that she lacks sufficient information to file objections to the account, she should be allowed to conduct further examinations. To that end and to prevent the undue extension of examinations, we direct that an order be settled herein directing that the examination of Jay Peter Kaufman be concluded at an additional session, to be held at an early date and not to exceed a reasonable time, both to be fixed in the order. Immediately on the conclusion of that examination respondent shall examine Paul M. Kaufman, the examination to be conducted in seven-hour sessions on successive days until completed. The examination of Joan Parry and all other witnesses shall be stayed until the completion of Paul M. Kaufman’s examination, and her examination and all others shall only be had on an application to the Surrogate showing a clear necessity therefor. Settle order accordingly on notice. Concur — Nunez, J. P., Kupferman, Lupiano and Steuer, JJ.